                                                           1   FISHER & PHILLIPS LLP
                                                               MARK J. RICCIARDI, ESQ.
                                                           2   Nevada Bar No. 3141
                                                           3   WHITNEY J. SELERT, ESQ.
                                                               Nevada Bar No. 5492
                                                           4   HOLLY E. WALKER, ESQ.
                                                               Nevada Bar No. 14295
                                                           5   300 S. Fourth Street
                                                               Suite 1500
                                                           6   Las Vegas, NV 89101
                                                           7   Telephone: (702) 252-3131
                                                               mricciardi@fisherphillips.com
                                                           8   wselert@fisherphillips.com
                                                               hwalker@fisherphillips.com
                                                           9   Attorneys for Defendants
                                                          10                          UNITED STATES DISTRICT COURT
                                                          11                                 DISTRICT OF NEVADA
FISHER & PHILLIPS LLP
                        300 S Fourth Street, Suite 1500




                                                          12
                          Las Vegas, Nevada 89101




                                                                                                          )
                                                               ROLANDO LEZAMA,                            ) Case No. 2:17-cv-00086-JAD-VCF
                                                          13
                                                                                                          )
                                                          14                            Plaintiff,        )
                                                                                                          )
                                                          15         vs.                                  ) STIPULATION AND ORDER TO
                                                                                                          )   EXTEND TIME TO REPLY TO
                                                          16   CLARK COUNTY, a political subdivision, )        PLAINTIFF’S RESPONSE TO
                                                          17   and municipality including its department, )   DEFENDANTS’ MOTION FOR
                                                               CLARK COUNTY, DEPARTMENT OF )                       ATTORNEY’S FEES
                                                          18   AVIATION,                                  )            (First Request)
                                                                                        Defendants.       )
                                                          19   ____________________________________ )
                                                          20          IT IS HEREBY STIPULATED AND AGREED, by and between the parties’
                                                          21   respective counsel of record, as follows:
                                                          22          1) That Defendants Clark County and the Clark County Department of Aviation
                                                          23   will have an extension of time, up to and including April 2, 2019, to reply to Plaintiff’s
                                                          24   Response to Defendants’ Motion for Attorney’s Fees (ECF #40), in support of
                                                          25   Defendants’ Motion for Attorney’s Fees (ECF #34); and
                                                          26   ///
                                                          27   ///
                                                          28   ///
                                                                                                           -1-
                                                               FPDOCS 35184987.2
                                                           1          2) That Defendants Clark County and the Clark County Department of Aviation

                                                           2   withdraw their Motion to Extend Time to File Reply to Plaintiff’s Response to

                                                           3   Defendants’ Motion for Attorney’s Fees (ECF #42).

                                                           4    LAW OFFICES OF MICHAEL P.                 FISHER & PHILLIPS LLP
                                                           5    BALABAN

                                                           6    /s/ Michael P. Balaban, Esq.              /s/ Holly E. Walker, Esq._________
                                                                MICHAEL P. BALABAN, ESQ.                  MARK J. RICCIARDI, ESQ.
                                                           7    10726 Del Rudini Street                   WHITNEY J. SELERT, ESQ.
                                                                Las Vegas, NV 89141                       HOLLY E. WALKER, ESQ.
                                                           8    Attorney for Plaintiff                    300 S. Fourth Street
                                                           9                                              Suite 1500
                                                                                                          Las Vegas, Nevada 89101
                                                          10                                              Attorneys for Defendants
                                                          11
FISHER & PHILLIPS LLP
                        300 S Fourth Street, Suite 1500




                                                          12
                          Las Vegas, Nevada 89101




                                                                                                  IT IS SO ORDERED:
                                                          13

                                                          14
                                                                                                  ____________________________________
                                                          15                                      UNITED STATES MAGISTRATE JUDGE
                                                                                                          March 28, 2019
                                                          16                                      Dated:______________________________
                                                          17

                                                          18
                                                                                                   The motion to extend time to file reply to plaintiff's response
                                                          19                                       to defendants' motion for attorney's fees (ECF NO. 42) is
                                                                                                   DENIED as MOOT.
                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28
                                                                                                       -2-
                                                               FPDOCS 35184987.2
